         

Exhibit 10.44
AMENDMENT NO. 8
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT NO. 8 to Second Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered as of this 29 day of April, 2011, by and
between Silicon Valley Bank (“Bank”) and Harmonic Inc., a Delaware corporation
(“Borrower”) whose address is 4300 North First Street, San Jose, California
95134.
Recitals
     A. Bank and Borrower have entered into that Second Amended and Restated
Loan and Security Agreement dated as of December 17, 2004 (as amended by the
First Amendment to Second Amended and Restated Loan and Security Agreement dated
as of December 16, 2005, Amendment No. 2 to Second Amended and Restated Loan and
Security Agreement dated as of December 15, 2006, Amendment No. 3 to Second
Amended and Restated Loan and Security Agreement dated as of March 15, 2007,
Amendment No. 4 to Second Amended and Restated Loan and Security Agreement dated
as of March 12, 2008, Amendment No. 5 to Second Amended and Restated Loan and
Security Agreement dated as of March 4, 2009, Amendment No. 6 to Second Amended
and Restated Loan and Security Agreement dated as of March 4, 2010, and
Amendment No. 7 to Second Amended and Restated Loan and Security Agreement dated
as of March 4, 2011, and as may be further amended, modified, supplemented or
restated, the “Loan Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to extend the
maturity date.
     D. Bank has agreed to so amend the Loan Agreement, but only to the extent,
in accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
          1. Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
          2. Amendment to Loan Agreement.
               2.1 Section 13 (Definitions). The following term and its
definition set forth in Section 13.1 is amended in its entirety and replaced
with the following:

 



--------------------------------------------------------------------------------



 



               ““Maturity Date” is June 2, 2011.”
          3. Limitation of Amendment.
               3.1 The amendment set forth in Section 2, above, are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
               3.2 This Amendment shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.
          4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
               4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
               4.2 Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;
               4.3 The organizational documents of Borrower delivered to Bank on
December 17, 2004 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
               4.4 The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;
               4.5 The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;
               4.6 The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or

2



--------------------------------------------------------------------------------



 



authority, or subdivision thereof, binding on either Borrower, except as already
has been obtained or made; and
               4.7 This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
          5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
          6. Effectiveness. This Amendment shall be deemed effective upon
(a) the due execution and delivery to Bank of this Amendment by each party
hereto and (b) Borrower’s payment to Bank of all Bank Expenses (including all
reasonable attorneys’ fees and reasonable expenses) incurred through the date of
this Amendment.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                      BANK       BORROWER    
 
                    Silicon Valley Bank       Harmonic Inc.    
 
                   
By
  /s/ Nick Tsiagkas       By   /s/ Carolyn V. Aver    
 
 
 
Name: Nick Tsiagkas          
 
Name: Carolyn V. Aver    
 
  Title: Relationship Manager           Title: Chief Financial Officer    

 